AO 2458 (Rev. 02/08/2019) Jud_g_ment in a Criminal Petty Case (Modified)                                                                                                    Page I of I



                                           UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                                    (For Offenses Committed On or After November I, 1987)
                                              V.

                             Javier Mendoza-Trujillo                                                                Case Number: 2:19-mj-11861

                                                                                                                    Kenneth Robert McMullan
                                                                                                                    Defendant's Attorney


REGISTRATION NO. 20355081
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint         ___ _______________________
                                                                            ____::_




 D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                            Nature of Offense                                                                                         Count Number(s)
8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                                               1

 D The defendant has been found not guilty on count( s)
                                                                                                          --------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   •        TIME SERVED                                                        •i                   ~
                                                                                                                                     .                  d
                                                                                                                                                            ~

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Monday, December 23, 2019
             .    ~,                   /,,·       ..                                                   Date of Imposition of Sentence
            1 \t•\
             I.   "\
                    1 ,.._         .
                                       /
                                              .
                                                   '
                                                                                   · ·•--"' · ---·


Received .\
                 DUSM
                       \~~J\\J] :·'\~ , .f; LED                             ------ ..- - - ,l
                                                                                                                 DRABLE RUTH B~UDEZ MONTENEGRO
                                                                 OP'. ~'.J, l4l\                               ITED STATES MAGISTRATE JUDGE
                                                            ,<<,<,0--••••-••••-•

                                                       CLJ-: '\',
                                                                                   A-•-•·
                                                                               ;1r~T~,ic        ;;
                                                                                                     +1!\IIA
Clerk's Office Copf6~uT~ '                                                         ~                    \TY
                                                                                                                                                              2:19-mj-11861
